DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,929,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present
invention is directed to a method and system for providing trusted updates that persist
across reboots and over inter-process communications. Independent claim 1 recites
the uniquely distinct features of “allocate an executable, the executable to have permissions according to the permission list; designate a child object of the executable; allocate a certificate for the child object; and after a system reboot, grant the child object permissions of the executable after validating the certificate” . Independent claim 12 recites the uniquely distinct features of “allocate an object permission data structure; assign to an updater object permissions from the object permission data structure, the permissions including permission to operate on a set of files; propagate the permissions to a child object of the updater object; assign the child object a cryptographically-verifiable certificate; and after the updater object and child object have terminated, verify the certificate and re-assign the permissions to the child object”. Independent claim 18 recites the uniquely distinct features of “allocating an updater binary, the updater binary to update an executable object; assigning permissions to the updater binary, including permissions to operate on a set of files; allocating a child of the updater binary; associating a certificate with the child; assigning the permissions to the child as inherited permissions; and after a system reset event, causing the child to re-inherit the inherited permissions upon validating the certificate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437